SENDER:                                                                                I also wish to receive the follow
 DCompieto items 1 and/or 2 for additional services.                                   ing services (for an extra fee):
   Complete items 3,4a, and 4b.
 □ Prim your name and addross on lho revoisa of this form so that wo can relum this
    card to you.                                                                       1- D Addressee's Address

                                                                                                                           I
 "3 Attach this form to the front of the mailpioce, or on the back if space does not
   permit.                                                                             2. D Restricted Delivery
L' Writo 'Return Receipt Requested" on the mailpicce below tha article numbor.
 DThs Return Ren^nwUI show to whom the article was delivered and tho date                                                  5.
   delivered.
3. ArticleMtMmai to:                                                 4a. Article Number                                    «

                                                                     70DB         DMbD        DDDD      DDb?         3D5b£
                                                                     4bTServiceT7pe                     T~                 f
                                                                     D Registered                       fXcertified        a
                                                                     □ Express Mail                      D Insured         £
                                                                     (JSleetum Receipt for Merchandise DCOD
                                                                                                                       — £


                                                                     B. Addressee's Address (Only if requested and         i=
                                                                        fee Is paid)                                       |
 TSlgaature (Addressee or Agent)


PS Fon ti 3811, December 1994                                              102595-99-B-0223    Domestic Return Receipt
                                                                  First-Class Mail
 United States Postal Service                                     Postage & Fees Paid
                                                                  USPS
                                                                  Permit No. G-10

IN THE
         COURT fljrjHjtjypur.name, address, and ZIP Code in this box


 2QI3OECII
                        COUBT OP APPEALS
                          COURT OP APPEALS DISTRICT
                                rUsEJVES JUooTCB CEINT&R


           H0TTLE. CL688N ANTONIO, TEXAS 78205